Case 4:20-cr-00287-DC Document1 Filed 05/29/20 Page 1 of 4

FILED
5/29/2020
Clerk, U.S. District Court

West District of Texas
UNITED STATES DISTRICT COURT "% ae ts ee

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

for the Deputy Clerk
Western District of Texas
United States of America )
v. )
Cecil Clay BROWN Ge No
) 4:20-mj-882 (DF)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 26, 2020 in the county of Ward in the
Western District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC Secion 922(g)(1) Felon in Possession of a Firearm and Ammunition

This criminal complaint is based on these facts:

See attached affidavit

& Continued on the attached sheet.

ee

eo
Complainant's signature

Asher Schuler, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date; ___ 06/29/2020

* Judge's signature

 

City and state: Pecos, Texas David Fannin, US Magistrate Judge
Printed name and title

 
Case 4:20-cr-00287-DC Document1 Filed 05/29/20 Page 2 of 4

AFFIDAVIT

I, Asher E. Schuler, being duly sworn, depose and state that:

I am a Special Agent, being duly sworn, depose and state that I am a Special Agent with the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), United States Department of
Justice, assigned to the El Paso, Texas Field Office and have been so employed since January
2015. Previous to this position I was a Police Supervisor for the Temple Police Department,
Temple, Texas, in which I held various assignments during my thirteen years. | am a graduate of
the Federal Law Enforcement Training Center, ATF National Academy, Central Texas Police
Academy, and United States Army Criminal Investigations Division (CID) Special Agent
Course; as a result of my experience as an ATF / US Army CID Special Agent and Texas Police
Officer, | am familiar with Federal Firearms and Narcotics Laws. Based on facts contained in
this affidavit, your Affiant believes that probable cause exists that Cecil Clay BROWN, who has
been previously convicted of a crime punishable by imprisonment for a term exceeding one year,
possessed a firearm which had been shipped or transported in interstate commerce.

This affidavit sets forth only those facts and circumstances necessary to establish probable cause
for the issuance of the requested criminal complaint. This affidavit does not contain every
material fact that I have learned during the course of this investigation. The information
contained in this affidavit is based on my investigation and on information provided to me by
other United States law enforcement officials who conducted this investigation.

Further your Affiant states:

On May, 26, 2020, your affiant was contacted by the Captain (Cpt) Quintana of the Monahans
Police Department, Monahans (MPD), Ward County, Texas in reference to BROWN fleeing
from the police and ultimately being detained and found in possession of several stolen firearms.
Captain. Your affiant is familiar with BROWN and knows BROWN to be a felon and prohibited
from possessing a firearm.

On May 28, 2020, your affiant reviewed the MPD report in reference to the arrest of Cecil
BROWN as well as the audio and video evidence from the MPD officers involved in the
incident. Your affiant learned that on May 26, 2020 during the early hours of the morning, an
MPD Officer observed a vehicle driving in Monahans, Texas with no rear tail lights as required
by Texas law. The officer initiated a traffic stop of the vehicle and approached the driver side of
the vehicle. The driver and sole occupant of the vehicle (determined to be BROWN) exited the
vehicle at the officers command and the officer observed BROWN attempt to conceal an item.
BROWN was also wearing a leather shoulder holster designed to conceal a firearm on your
shoulder. BROWN fled the MPD officer on foot. BROWN was placed into handcuffs after
attempting to enter a residence while be told by MPD officers to comply with commands.

A search of BROWN’s person revealed a Kimber model Compact CDP, .45 caliber handgun,
bearing serial number KC19242. A search of the weapon in the National Instant Criminal
Background Center (NCIC) revealed the firearm to be stolen ‘
Case 4:20-cr-00287-DC Document1 Filed 05/29/20 Page 3 of 4

The vehicle BROWN had been driving when stopped by MPD was searched due to the smell of
fresh burnt marihuana. A search of the vehicle revealed a quantity of suspected marihuana, a
quantity of suspected methamphetamines, and an additional firearm described as a Taurus, model
PT 1911, .45 caliber handgun bearing serial number NMU1 4432. A check of NCIC revealed that
firearm to be stolen as well.

On May 28, 2020, your affiant received verbal confirmation from ATF Special Agent Anderson
the Kimber model Compact CDP, .45 caliber handgun, bearing serial number KC 19242 and the
Taurus, model PT 1911, .45 caliber handgun bearing serial number NMU14432 where not
manufactured in Texas.

On May 29, 2020, your affiant reviewed conviction documents generated in reference to Cecil
Clay BROWN. Review of the documents revealed the following:

Judgement of Conviction by Court, 143rd District Court of Ward County, Texas, Criminal Cause
number 97-03-3911-CRW, for the offense of delivery of a controlled substance, a felony crime
punishable by more than one year in prison

Judgement of Conviction by Court, 143rd District Court of Ward County, Texas, Criminal Cause
number 01-012-04431-CRW, for the offense of delivery of a controlled substance, a felony
crime punishable by more than one year in prison

Judgement of Conviction by Court, 143rd District Court of Ward County, Texas, Criminal Cause
number 14-04-5501-CRW, for the offense of possession of a controlled substance, a felony
crime punishable by more than one year in prison

Judgement of Conviction by Court, 143rd District Court of Ward County, Texas, Criminal Cause
number 14-08-05534-CRW, for the offense of possession of a controlled substance, a felony
crime punishable by more than one year in prison

Judgement of Conviction by Court, 109thrd District Court of Winkler County, Texas, Criminal
Cause number 5021, for the offense of theft, a felony crime punishable by more than one year in
prison.

Based on the aforementioned facts and circumstances, your A ffiant believes probable cause
exists that Cecil BROWN unlawfully possessed a firearm in violation of 18 U.S.C. § 922(g)(1).

FURTHER THE AFFIANT SAYETH NOT.

Mer

Aster£Schuler, Special Agent
Bureau of Alcohol, Tobacco, Firearms, and Explosives
Case 4:20-cr-00287-DC Document1 Filed 05/29/20 Page 4 of 4

Subscribed and sworn to me this 29" day of May, 2020

David Fannin
United States Magistrate Judge
